IN THE SUPREME COURT OF PENNSYLVANIA


                                        : No. 726
IN RE:
                                        :
APPOINTMENT TO THE CONTINUING           : SUPREME COURT RULES DOCKET
                                        :
LEGAL EDUCATION BOARD                   :




                                      ORDER


PER CURIAM


         AND NOW, this 15th day of February, 2017, Douglas E. Ress, Esquire,

Philadelphia, is hereby appointed as a member of the Continuing Legal Education

Board for a term of three years, commencing May 1, 2017.